DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on Feb. 18, 2022.
3.	Claim 1 has been amended. 
4.	Claim 3 has been cancelled.
5.	Claims 1-2 and 4-13 are currently pending and are found to be allowable. 

Information Disclosure Statement

6.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Reasons for Allowance

7.	Claims 1-2 and 4-13 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding the rejection of claims 1-2 and 4-13 under 35 U.S.C. 101:
10.	The claims recite the combination of additional elements of retrieving a data record including at least one historic utility bill statement of a customer; determining a historic energy usage rate of the customer based on the retrieved data record; 
11.	The rejection of claims 1-2 and 4-13 under 35 U.S.C 101 have been withdrawn.  The claims as amended recite the combination of additional elements of determining whether the customer is eligible to subscribe to a community solar energy generating system based on a geographic location of the community solar energy generating system, the determined historic energy usage rate of the customer, and the geographic location of the customer; determining whether to provide an allocation of energy to the customer based on an energy allocation of a plurality of customers subscribed to the community solar energy generating system; determining the allocation of energy produced by the community solar energy generating system to the customer when the eligible customer is enrolled in a subscription to the community solar energy generating system; generating a customer data record based on one or more credits for the allocation of energy from the community solar energy generating system and 
12.	Regarding prior art rejection:  See Office Action mailed 12/09/2021.
13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/11/2022